Citation Nr: 9922958	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an award of retroactive educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
for enrollment extending from May 1987 to February 1994.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The appellant served in the Selected Reserve.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 decision by the St. Louis, Missouri 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
October 1995.  A statement of the case was mailed to the 
appellant in November 1995.  The appellant's substantive 
appeal was received in January 1996.  In October 1998, the 
appellant was afforded a personal hearing before a member of 
the Board at the RO.  


FINDING OF FACT

The appellant's application for Chapter 1606 benefits for the 
period of January to May 1986, and September 1986 through May 
1987, was received in February 1995; his enrollment 
certification for the period of June 1990 to February 1995, 
was received in March 1995; and his enrollment certification 
for the periods of March 1993 to June 1993, July 1993 to 
October 1993, and October 1993 to February 1994, was received 
in July 1995.  


CONCLUSION OF LAW

A retroactive award of educational assistance benefits under 
Chapter 1606, Title 10, United States Code (formerly Chapter 
106, Title 10, United States Code), for enrollment extending 
from May 1987 to February 1994, is not warranted.              
10 U.S.C.A. §§ 16131, 16132, 16133 (West 1991); 38 C.F.R.§§ 
21.4131, 21.7540 (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the appellant served in the Selected Reserve.  
In February 1986, the appellant applied for Chapter 1606, 
Title 10, United States, formerly Chapter 106, Title 10, 
United States Code, (hereinafter Chapter 1606) educational 
assistance benefits.  At that time, he submitted an 
enrollment certification showing enrollment in pre-
chiropractic courses from January to May 1986.  The appellant 
indicated that his training was for an undergraduate standard 
degree.

Department of Defense (DOD) data indicate that the appellant, 
by virtue of serving in the Selected Reserve, established 
basic eligibility for Chapter 1606 benefits as of November 
21, 1985.  In May 1986, the appellant was awarded Chapter 
1606 educational assistance benefits for the requested time 
period.  He was informed that his overall entitlement was 36 
months and no days and that his delimiting date was 
November 20, 1995.  Determinations as to individual 
eligibility for Chapter 1606 benefits are made by the Armed 
Forces.  38 C.F.R. § 21.7540. 

In October 1996, another enrollment certification was 
received showing enrollment in pre-chiropractic courses from 
September to December 1986.  The appellant indicated that his 
training was for an undergraduate standard degree.  In 
October 1996, the appellant's school informed the VA that the 
appellant was repeating one of his courses.  The appellant 
was approved for his requested training.  

In January 1997, another enrollment certification was 
received showing enrollment in "pre-child" courses from 
January to May 1987.  The appellant indicated that his 
training was for an undergraduate standard degree.  Later, a 
correction was made showing that the training was for pre-
chiropractic courses.  The appellant was approved for his 
requested training.  

In June 1987, the appellant's school notified the VA that the 
appellant had been suspended for a grade point average of 
under 1.0.  In a June 23, 1987 letter, the appellant was 
informed that his educational assistance payments had been 
terminated effective May 22, 1987 because the VA had been 
notified that his progress was unsatisfactory as of that 
date.  The appellant was advised that he would be separately 
notified of his remaining entitlement and of any overpayment, 
if there was an overpayment created.  The appellant was 
informed of the necessary actions in order for him to apply 
for additional benefits under the same program or for a 
different program.  He was provided his procedural and 
appellate rights.  In a June 26, 1987 letter, the appellant 
was advised that he had 23 months and 8 days of remaining 
entitlement.  Apparently no overpayment was created. 

The Board notes that when the appellant's Chapter 1606 
benefits were terminated, he was fully notified of the 
actions he needed to take m to apply for additional benefits 
under the same program or for a different program.  In 
addition, he was duly notified of his procedural and 
appellate rights.  

In a November 10, 1988 letter, the appellant was informed 
that his educational assistance had been discontinued 
effective May 22, 1987.  The RO indicated that this action 
was based on the recent report that the appellant terminated 
his attendance as of that date.  The Board notes that the RO 
had been aware of the veteran's termination of schooling 
since June 1987 and thereafter took action to discontinue his 
benefits.  It is unclear why the letter was issued one and 1/2 
years later, on November 10, 1988.  

In an April 1989 letter, the appellant was again informed 
that his educational assistance had been discontinued 
effective May 22, 1987.  The RO indicated that this action 
was based on DOD information showing that he was not eligible 
for this program because he did not have a "6 year contract-
ineligible as an officer."  The appellant was advised that 
he would be further notified if any overpayment had been 
created.  The Board again notes that the RO had been aware of 
the veteran's termination of schooling since June 1987 and 
thereafter took action to discontinue his benefits at this 
time, but for a different reason.  As noted, the appellant's 
benefits were actually terminated due to poor grades.  It is 
unclear what precipitated this letter.  The appellant did not 
respond to this letter.  

According to January 1995 DOD information, the DOD determined 
that the appellant was eligible for graduate training.  In a 
January 1995 letter, he was again notified that his 
educational assistance benefits were terminated, effective 
May 22, 1987, and that he had 23 months and 8 days of 
remaining entitlement.  In a subsequent January 1995 letter, 
the appellant was informed that in certain instances when an 
individual served in the Gulf War, extensions of the ending 
date of Montgomery GI Bill-Selected Reserve eligibility would 
be warranted.  It appears that this letter was based on 38 
C.F.R. § 21.7550(a)(3) which provides that if a reservist 
served on active duty during the Persian Gulf War, and other 
specific criteria are satisfied, such period of service shall 
not be considered in determining the time limit on 
eligibility.  However, in this case, there is no evidence 
that the veteran served on active duty during the Persian 
Gulf War.  On the same day, the appellant was sent another 
letter in which the RO informed him that DOD had notified the 
RO that he was again eligible for Chapter 1606 benefits.  It 
was notified that his benefits had been previously 
discontinued because he did not execute a 6 year obligation 
as an officer (as noted, his benefits were actually 
terminated for a different reason).  It was again stated that 
he had 23 months and 8 days of remaining entitlement.  He was 
informed that if he attended school after May 22, 1987, he 
should have his school submit an enrollment certification as 
the RO might be able to retroactively award benefits for the 
12 month period prior to the receipt of the enrollment 
certification.  

In February 1995, an enrollment certification was received 
showing enrollment in pre-chiropractic courses for the 
periods of January to May 1986, and September 1986 through 
May 1987.  The appellant indicated that his training was for 
an undergraduate standard degree.  The Board notes that it 
appears that the appellant was already granted Chapter 1606 
benefits for those periods.  In March 1995, he applied for 
Chapter 1606 benefits for the period of June 1990 to February 
1995.  

In a May 1995 determination, the RO denied the appellant's 
claim for Chapter 1606 educational assistance training for an 
undergraduate standard college degree because he had received 
his Bachelor's Degree or received educational training 
equivalent to a Bachelor's Degree.  It was noted that due to 
a recent change in Public Law 103-160, the appellant was 
eligible to enroll in a graduate level training program which 
began no earlier than November 30, 1993.  He was reminded of 
his November 21, 1995 delimiting date.  The Board notes that 
on November 30, 1993, Public Law 103-160 was enacted.  This 
legislation, in part, expanded 10 U.S.C. Chapter 1606 
(formerly Chapter 106) benefits to include training beyond 
the baccalaureate level.  The effective date of the law was 
the date of enactment.

In July 1995, an enrollment certification was received 
showing enrollment in chiropractic courses for the periods of 
March 1993 to June 1993, July 1993 to October 1993, and 
October 1993 to February 1994.  The appellant indicated that 
his training was for an undergraduate standard degree.  

In correspondence of record and during an October 1998 
personal hearing before a member of the Board at the RO, the 
appellant presented his contentions, asserting that when his 
Chapter 1606 benefits were terminated in May 1987, he was 
notified of the termination, but was not provided a reason 
for the termination or his appellate rights.  He contacted 
his school and was told that the termination was due to poor 
grades.  Thereafter, he attended college continuously until 
February 1994 and also remained in the National Guard.  He 
asserted that he did not apply for Chapter 1606 benefits 
between May 1987 and February 1994 because he did not believe 
that he was qualified for those benefits due to the fact that 
they had been terminated.  The appellant maintains that he 
has paid for his schooling, which caused financial strain.  
He questions the amount of time it took for him to be 
notified of his potential reinstatement of benefits and 
disputes the policy of the VA of only allowing one year of 
retroactive benefits.  

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  38 
C.F.R. § 21.7630.  A determination of an individual's 
eligibility for Chapter 1606 benefits is to be made by the 
Armed Forces.  38 C.F.R. § 21.7540(a).  DOD data indicate 
that the appellant, by virtue of serving in the Selected 
Reserve, established basic eligibility for Chapter 1606 
benefits as of November 21, 1985.  Except under specific 
circumstances, a reservist's period of eligibility expires 
effective the earlier of the following dates: (1) the last 
day of the 10-year period beginning on the date the reservist 
becomes eligible for educational assistance; or (2) the date 
of separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a).  Here, the appellant's delimiting date was 
November 20, 1995, the last day of the 10-year period 
beginning on the date the reservist becomes eligible for 
educational assistance.  Thus, the appellant, based on the 
information furnished to him, was eligible for Chapter 1606 
benefits for the period of November 21, 1985 to November 20, 
1995.  VA regulations governing the payment of educational 
assistance benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
38 C.F.R. § 21.4131.

The appellant contends that he was never properly notified of 
his May 1987 termination of Chapter 1606 benefits, and that 
he did not apply for Chapter 1606 benefits between May 1987 
and February 1994 because he did not believe that he was 
qualified for those benefit due to the fact that they had 
been terminated.  However, as set forth above, in June 1987, 
he was fully notified of his termination of benefits, of the 
actions necessary to apply for additional benefits under the 
same program or for a different program, and of his 
procedural and appellate rights.  The appellant was not told 
that he could not reapply for benefits.  The Board 
acknowledges that the appellant was thereafter notified that 
his Chapter 1606 benefits had been terminated for various 
reasons other than the actual reason for the termination; 
however, the appellant never appealed the original 
termination and never took any of the enumerated actions 
necessary in order to apply for additional benefits under the 
same program or for a different program.  With regard to the 
later RO letters, the appellant never contacted the RO or 
sought to reenter a program of education.  The appellant also 
questions the amount of time it took before he was notified 
of his potential reinstatement of benefits and disputes the 
policy of the VA of only allowing one year for retroactive 
benefits.  The Board notes that the appellant was informed 
that benefits were available, in certain instances, for 
Persian Gulf veterans and also for reservists seeking 
graduate study programs.  However, he is not a Persian Gulf 
veteran nor was he seeking to enter a graduate study program.  
Thus, although he questions the timeliness of his notices of 
potential eligibility, he was not seeking benefits under the 
circumstances outlined in those letters.  Rather, the 
appellant is seeking retroactive Chapter 1606 benefits for 
undergraduate studies during the period of May 1987 to 
February 1994.  

Regulations governing the payment of Chapter 1606 educational 
benefits prohibit an award for enrollment in courses taken 
more than one year prior to the date of receipt of the 
application or enrollment certification, whichever is later.  
Specifically, the commencing date of the award is to be 
determined based on the latest of the following: the date 
certified by the educational institution under paragraphs (b) 
or (c) of this section; the date one year before the VA 
receives the reservist's application or enrollment 
certification, whichever is later; the effective date of the 
course approval or one year before the VA receives the 
approval notice, whichever is later; or the date of a 
reopened application.  38 C.F.R. §§ 21.4131(a), 21.7631.  It 
is clear that the appellant did not apply for Chapter 1606 
benefits for the periods of January to May 1986, and 
September 1986 through May 1987 until February 1995; for the 
period of June 1990 to February 1995 until March 1995; and 
for the periods of March 1993 to June 1993, July 1993 to 
October 1993, and October 1993 to February 1994 until July 
1995.  No applications for educational assistance 
benefits/enrollment certifications were received for any 
other periods.  

The regulatory criteria and legal precedents governing 
eligibility for Chapter 1606 education benefits are clear and 
specific, and the Board is bound by them.  As noted above, 
the appellant's enrollment certifications and application for 
educational assistance benefits for their respective periods 
were received beyond the requisite time period for 
retroactive benefits.  See 38 C.F.R. § 21.4131.  The Board 
is, therefore, unable to grant the benefits sought on appeal.  

As the law is dispositive of the veteran's claim, the appeal 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for an award of retroactive benefits under Chapter 
1606, Title 10, United States Code for the period of time 
from May 1987 to February 1994 is denied.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

